Title: To James Madison from James Taylor, 23 September 1812
From: Taylor, James
To: Madison, James


Sir
New Port Kentucky Sept 23d 1812
I have the honor to inclose you a Copy of a statement made at Cleveland in order to send on to our Army which I supposed was proceeding on toward Detroit.
I did myself the honor to give one to Genl Wodsworth & to forward to Genl Harrison & Gov Meigs each one. When I arrived at Urbana I was very unwell & indeed became ill before I left that place.
I fully intended to have seen Genl Harrison, but for my indisposition and the difficulty of finding him short of Ft Wayn⟨e⟩ & indeed no Certanty even at that place. Colo McArthur went on & I got him to add some other impressions and that inteligent officer would be able to add a great Many useful hints.
I sincerely lament & deeply deplore the loss we have met with at Detroit. I am not concious of having omited to do any thing which it was my duty to have done as far as my Capacity would enable me to do.
I was one of those who took upon my self the responsibility of writing & sending to Gor. Scott by express beging him to send us on all the Troops he could possibly raise for we had lost all confidence in Genl Hull or nearly so & thought it our duty to make some exertions to save the Country. The raising the flag was like a panic to the great body of the officers & Men. I happened to be out of the fort at time or should have certainly aided Colo Findlay in prevailing upon Colo Miller to assume the Command or aid Colo F. but I was attending to some business in the Town at the time & did not get in to the Fort ’till the aid decamp rode up, and then it was too late. On the refusal of Colo Findlay to join in drawing up the articles of Capitulation he sent for me & requested me to join Colo Miller but I refused to do so telling him perhaps he could get some one whose mind was more congenial with his & one who could perhaps do more justice to the Case. The Genl Called no council as to the delivery as far as I have understood but have no doubt You have receivd from Colos. Cass & Findlay a Correct statement. I had left the Ft. about one & a half hours I presume before the Flag was raised & never was more supprised when I saw it up. I can assure you with Truth that every one of the Colonels & myself who was generally one were anxious to go on to Malden & protested against leaving the Canada side, but all was to no effect. I declare to you I think the whole course of proceeding the most weak cowardly & imbecile that ever came within my notice.
I have not time at this time to say more, I refer you to my letters to the Honbl the Secy of War. I gave you a little hint that Genl Hull had drawn orders on me to considerable amount. This was near detaining me, but I persisted & came off clear. I have the honor to be with great respect & esteem in hast sir Your obed serv
James Taylor
